IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


CARMEN ENTERPRISES, INC., F/D/B/A           : No. 498 MAL 2018
CRUISE HOLIDAYS OF NORRISTOWN &             :
BYEBYENOW.COM TRAVEL STORE,                 :
                                            : Petition for Allowance of Appeal from
                    Petitioner              : the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
MURPENTER, LLC, D/B/A UNIGLOBE              :
WINGS TRAVEL,                               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

AND NOW, this 4th day of February, 2019, the Petition for Allowance of Appeal is

DENIED. Petitioner’s Application For Leave to File a Reply to Murpenter’s Answer to

Carmen’s P.A.A. is DENIED, and Petitioner’s Application For Relief Regarding

Defamatory Statement in Superior Court Precedential Opinion Which the Superior Court

Refused to Correct In An Order Denying An Application For Relief Presented In That

Court is DENIED.